
	

114 SRES 454 ATS: Recognizing the Transportation Community Awareness and Emergency Response program on its 30th anniversary.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 454
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mrs. Capito submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the Transportation Community Awareness and Emergency Response program on its 30th
			 anniversary.
	
	
 Whereas the Transportation Community Awareness and Emergency Response program (referred to in this preamble as TRANSCAER) is a voluntary national outreach effort that focuses on assisting communities to prepare for and respond to a possible hazardous material transportation incident;
 Whereas TRANSCAER was founded in 1986; Whereas TRANSCAER members consist of—
 (1)volunteer representatives from the chemical manufacturing, transportation, distribution, and emergency response industries;
 (2)volunteer representatives from industry associations; (3)volunteer personnel of those industries and industry associations; and
 (4)government representatives; Whereas TRANSCAER offers hundreds of training events each year;
 Whereas TRANSCAER offered training to tens of thousands of responders between 1986 and 2016; Whereas TRANSCAER is a unified industry initiative that promotes the safe transportation and handling of hazardous materials;
 Whereas TRANSCAER aids community emergency response planning for hazardous material transportation incidents;
 Whereas TRANSCAER builds strong relationships and trust with communities located along transportation routes, and those relationships and trust could help to ensure that an incident is handled safely, appropriately, and efficiently; and
 Whereas TRANSCAER demonstrates the continuing commitment of chemical manufacturers and transporters to the safe transportation of hazardous materials: Now, therefore, be it
		
	
 That the Senate recognizes the Transportation Community Awareness and Emergency Response program (commonly referred to as TRANSCAER) on its 30th anniversary.
		